CIVIL CASE INFORMATION SHEET
            CAUSE NUMBER (FOR CLERK USE ONLY): _______________________________ COURT (FOR CLERK USE ONLY): ______________________

                     CITY OF COLLEYVILLE AND CITY OF KELLER V. NEWMAN
              STYLED ___________________________________________________________________________________________________
                                  (e.g., John Smith v. All American Insurance Co; In re Mary Ann Jones; In the Matter of the Estate of George Jackson)
 A civil case information sheet must be completed and submitted when an original petition or application is filed to initiate a new civil, family law, probate, or mental
 health case or when a post-judgment petition for modification or motion for enforcement is filed in a family law case. The information should be the best available at
 the time of filing.
 1. Contact information for person completing case information sheet:                   Names of parties in case:                  FILED
                                                                                                                              Person         IN completing sheet is:
                                                                                                                                      or entity
                                                                                                                          2nd COURT
                                                                                                                              Attorney forOF    APPEALS
                                                                                                                                            Plaintiff/Petitioner
 Name:                                     Email:                                       Plaintiff(s)/Petitioner(s):           Pro Se Plaintiff/Petitioner
                                                                                                                            FORT     WORTH,
                                                                                                                              Title IV-D Agency
                                                                                                                                                    TEXAS
 MATTHEW L. BUTLER
 _____________________________             mbutler@boyle-lowry.com
                                           ____________________________                 CITY    OF  COLLEYVILLE
                                                                                        _________________________________ 01/20/2015     2:34:54 PM
                                                                                                                              Other: _________________________

 Address:                                  Telephone:                                    CITY OF KELLER
                                                                                        _________________________________      DEBRA       SPISAK
                                                                                                                                      Clerk
                                                                                                                            Additional Parties in Child Support Case:
 4201 WINGREN, STE 108
 _____________________________              972-650-7100
                                           ____________________________
                                                                                        Defendant(s)/Respondent(s):                                      Custodial Parent:
 City/State/Zip:                           Fax:                                                                                                          _________________________________
                                                                                        MICHAEL S. NEWMAN
                                                                                        _________________________________
 IRVING, TEXAS 75062
 _____________________________             972-650-7105
                                           ____________________________                                                                                  Non-Custodial Parent:
                                                                                        _________________________________                                _________________________________
 Signature:                                State Bar No:
                                                                                        _________________________________                                Presumed Father:
    /s/ Matthew L. Butler
 _____________________________             24073984
                                           ____________________________                                                                                  _________________________________
                                                                                        [Attach additional page as necessary to list all parties]

 2. Indicate case type, or identify the most important issue in the case (select only 1):
                                                   Civil                                                                                                     Family Law
                                                                                                                                                                     Post-judgment Actions
            Contract                 Injury or Damage                    Real Property                                                 Marriage Relationship            (non-Title IV-D)
 Debt/Contract                   Assault/Battery                     Eminent Domain/                                                    Annulment                    Enforcement
      Consumer/DTPA              Construction                        Condemnation                                                       Declare Marriage Void        Modification—Custody
      Debt/Contract              Defamation                          Partition                                                        Divorce                        Modification—Other
      Fraud/Misrepresentation  Malpractice                           Quiet Title                                                           With Children                   Title IV-D
      Other Debt/Contract:          Accounting                       Trespass to Try Title                                                 No Children               Enforcement/Modification
      ____________________          Legal                            Other Property:                                                                                 Paternity
 Foreclosure                        Medical                           ____________________                                                                           Reciprocals (UIFSA)
      Home Equity—Expedited         Other Professional                                                                                                               Support Order
      Other Foreclosure             Liability:
   Franchise                        _______________                   Related to Criminal
   Insurance                     Motor Vehicle Accident                      Matters                                                      Other Family Law         Parent-Child Relationship
   Landlord/Tenant               Premises                            Expunction                                                           Enforce Foreign            Adoption/Adoption with
   Non-Competition             Product Liability                     Judgment Nisi                                                        Judgment                   Termination
   Partnership                     Asbestos/Silica                   Non-Disclosure                                                       Habeas Corpus              Child Protection
   Other Contract:                 Other Product Liability           Seizure/Forfeiture                                                   Name Change                Child Support
    ______________________          List Product:                    Writ of Habeas Corpus—                                               Protective Order           Custody or Visitation
                                    _________________                Pre-indictment                                                       Removal of Disabilities    Gestational Parenting
                                 Other Injury or Damage:             Other: _______________                                               of Minority                Grandparent Access
                                    _________________                                                                                     Other:                     Parentage/Paternity
________________________________________________________________________________                                                          __________________         Termination of Parental
                                                                                                                                      
                                                                                                             ____________________


          Employment                                     Other Civil                                                                                                 Rights
                                                                                                                                                                     Other Parent-Child:
   Discrimination                 Administrative Appeal              Lawyer Discipline                                                                                _____________________
   Retaliation                    Antitrust/Unfair                   Perpetuate Testimony
   Termination                    Competition                        Securities/Stock
   Workers’ Compensation          Code Violations                    Tortious Interference
   Other Employment:              Foreign Judgment                   Other: _______________
    ______________________        Intellectual Property

                Tax                                                                              Probate & Mental Health
     Tax Appraisal                     Probate/Wills/Intestate Administration                                                       Guardianship—Adult
     Tax Delinquency                        Dependent Administration                                                                Guardianship—Minor
     Other Tax                             Independent Administration                                                              Mental Health
                                            Other Estate Proceedings                                                              Other: ____________________

 3. Indicate procedure or remedy, if applicable (may select more than 1):
     Appeal from Municipal or Justice Court                    Declaratory Judgment                                    Prejudgment Remedy
     Arbitration-related                                       Garnishment                                             Protective Order
     Attachment                                                Interpleader                                            Receiver
     Bill of Review                                            License                                                 Sequestration
     Certiorari                                                Mandamus                                                Temporary Restraining Order/Injunction
     Class Action                                              Post-judgment                                           Turnover
 4. Indicate damages sought (do not select if it is a family law case):
     Less than $100,000, including damages of any kind, penalties, costs, expenses, pre-judgment interest, and attorney fees
     Less than $100,000 and non-monetary relief
     Over $100, 000 but not more than $200,000
     Over $200,000 but not more than $1,000,000
     Over $1,000,000
                                                                                                                                                         Rev 2/13